 



Exhibit 10
[l28173al2817390.jpg]
Line of Credit Note
$30,000,000.00
Date: October 1, 2007
Promise to Pay. On or before October 1, 2008, for value received, BEF Holding
Co., Inc. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A., whose
address is 100 E. Broad St., Columbus, OH 43215 (the “Bank”) or order, in lawful
money of the United States of America, the sum of Thirty Million and 00/100
Dollars ($30,000,000.00) or such lesser sum as is indicated on Bank records,
plus interest as provided below.
Definitions. As used in this Note, the following terms have the following
respective meanings:
“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.
“Advance” means a LIBOR Rate Advance and “Advances” means all LIBOR Rate
Advances under this Note.
“Applicable Margin” means with respect to any LIBOR Rate Advance, 0.50% per
annum.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Ohio and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and (ii)
for all other purposes, a day other than a Saturday, Sunday or any other day on
which national banking associations are authorized to be closed.
“Interest Period” means, with respect to a LIBOR Rate Advance, a period of one
(1), two (2) or three (3) month(s) commencing on a Business Day selected by the
Borrower pursuant to this Note. Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2) or three (3) month(s)
thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such first, second or third succeeding
month(s), as applicable, such Interest Period shall end on the last Business Day
of such first, second or third succeeding month(s), as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
“LIBOR Rate” means with respect to any LIBOR Rate Advance for any Interest
Period, the interest rate determined by the Bank by reference to Page 3750 of
the Moneyline Telerate Service (“MTS”) (or on any successor or substitute page
of the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3750 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank’s London
office, of dollar deposits in an amount comparable to such LIBOR Rate Advance
with a maturity equal to such Interest Period. If no LIBOR Rate is available to
the Bank, the applicable LIBOR Rate for the relevant Interest Period shall
instead be the rate determined by the Bank to be the rate at which the Bank
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of the
principal amount outstanding on such date and having a maturity equal to such
Interest Period.
“LIBOR Rate Advance” means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the Adjusted LIBOR Rate.
“Prime Rate” means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S
LOWEST RATE.
“Principal Payment Date” is defined in the paragraph entitled “Principal
Payments” below.





--------------------------------------------------------------------------------



 



“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.
Interest Rates. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to five (5) LIBOR Rate Advances. The Borrower shall pay
interest to the Bank on the outstanding and unpaid principal amount of each
LIBOR Rate Advance at the Adjusted LIBOR Rate. Interest shall be calculated on
the basis of the actual number of days elapsed in a year of 360 days. In no
event shall the interest rate applicable to any Advance exceed the maximum rate
allowed by law. Any interest payment which would for any reason be deemed
unlawful under applicable law shall be applied to principal.
Bank Records. The Bank shall, in the ordinary course of business, make notations
in its records of the date, amount, interest rate and Interest Period of each
Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to this Note.
Interest Payments. Interest on the Advances shall be paid on the last day of the
Interest Period for the Advance.
Principal Payments. All outstanding principal and interest is due and payable in
full on October 1, 2008, which is defined herein as
the “Principal Payment Date”.
Default Rate of Interest. After a default has occurred under this Note, whether
or not the Bank elects to accelerate the maturity of this Note because of such
default, all Advances outstanding under this Note shall bear interest at a per
annum rate equal to the LIBOR Rate, plus three percent (3.00%) from the date the
Bank elects to impose such rate. Imposition of this rate shall not affect any
limitations contained in this Note on the Borrower’s right to repay principal on
any LIBOR Rate Advance before the expiration of the Interest Period for that
Advance.
Prepayment. The Borrower may prepay any LIBOR Rate Advance only at the end of an
Interest Period.
Funding Loss Indemnification. Upon the Bank’s request, the Borrower shall pay
the Bank amounts sufficient (in the Bank’s reasonable opinion) to compensate it
for any loss, cost, or expense incurred as a result of:
A. Any payment of a LIBOR Rate Advance on a date other than the last day of the
Interest Period for the Advance, including,
without limitation, acceleration of the Advances by the Bank pursuant to this
Note or the Related Documents; or
B. Any failure by the Borrower to borrow or renew a LIBOR Rate Advance on the
date specified in the relevant notice from the
Borrower to the Bank.
Additional Costs. If any applicable domestic or foreign law, treaty, government
rule or regulation now or later in effect (whether or not it now applies to the
Bank) or the interpretation or administration thereof by a governmental
authority charged with such interpretation or administration, or compliance by
the Bank with any guideline, request or directive of such an authority (whether
or not having the force of law), shall (a) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note or
the Related Documents (other than taxes imposed on the overall net income of the
Bank by the jurisdiction or by any political subdivision or taxing authority of
the jurisdiction in which the Bank has its principal office), or (b) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
the Bank, or (c) impose any other condition with respect to this Note or the
Related Documents and the result of any of the foregoing is to increase the cost
to the Bank of maintaining any LIBOR Rate Advance or to reduce the amount of any
sum receivable by the Bank on such an Advance, or (d) affect the amount of
capital required or expected to be maintained by the Bank (or any corporation
controlling the Bank) and the Bank determines that the amount of such capital is
increased by or based upon the existence of the Bank’s obligations under this
Note or the Related Documents and the increase has the effect of reducing the
rate of return on the Bank’s (or its controlling corporation’s) capital as a
consequence of the obligations under this Note or the Related Documents to a
level below that which the Bank (or its controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by the Bank to be material,
then the Borrower shall pay to the Bank, from time to time, upon request by the
Bank, additional amounts sufficient to compensate the Bank for the increased
cost or reduced sum receivable. Whenever the Bank shall learn of circumstances
described in this section which are likely to result in additional costs to the
Borrower, the Bank shall give prompt written notice to the Borrower of the basis
for and the estimated amount of any such anticipated additional costs. A
statement as to the amount of the increased cost or reduced sum receivable,
prepared in good faith and in reasonable detail by the Bank and submitted by the
Bank to the Borrower, shall be conclusive and binding for all purposes absent
manifest error in computation.

2



--------------------------------------------------------------------------------



 



Illegality. If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Rate Advances, then, upon written notice to the Borrower by the
Bank, the outstanding principal amount of the LIBOR Rate Advances, together with
accrued interest and any other amounts payable to the Bank under this Note or
the Related Documents on account of the LIBOR Rate Advances shall be repaid (a)
immediately upon the Bank’s demand if such change or compliance with such
requests, in the opinion of counsel to the Bank, requires immediate repayment,
or (b) at the expiration of the last Interest Period to expire before the
effective date of any such change or request.
Inability to Determine Interest Rate. If the Bank determines that (a) quotations
of interest rates for the relevant deposits referred to in the definition of
Adjusted LIBOR Rate are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining the interest rate on a LIBOR
Rate Advance as provided in this Note, or (b) the relevant interest rates
referred to in the definition of Adjusted LIBOR Rate do not accurately cover the
cost to the Bank of making or maintaining LIBOR Rate Advances, then the Bank
shall forthwith give written notice of such circumstances to the Borrower,
whereupon (i) the obligation of the Bank to make LIBOR Rate Advances shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each LIBOR Rate Advance, together
with accrued interest, on the last day of the then current Interest Period
applicable to the Advance.
Obligations Due on Non-Business Day. Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a LIBOR Rate Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.
Matters Regarding Payment. The Borrower will pay the Bank at the Bank’s address
shown above or at such other place as the Bank may designate. Payments shall be
allocated among principal, interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of
any payment which is less than the payment due at the time shall not constitute
a waiver of the Bank’s right to receive payment in full at that time or any
other time.
Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to Account Number                                               at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges (1) that such debit entries may cause an overdraft of such
account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and
(3) that if a debit is not made because the above-referenced account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.
Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose. The proceeds of the loan shall be used
only for the Borrower’s working capital purposes.
Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.
Liabilities. The term “Liabilities” in this Note means all debts, obligations,
and liabilities of every kind and character of the Borrower, whether individual,
joint and several, contingent or otherwise, now or hereafter existing in favor
of the Bank, including without limitation, all liabilities, interest, costs and
fees, arising under or from any note, open account, overdraft, credit card,
lease, letter of credit application, endorsement, surety agreement, guaranty,
Rate Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. The term “Rate Management Transaction” in this Note means
any transaction (including an agreement with respect thereto) that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest

3



--------------------------------------------------------------------------------



 



rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
Related Documents. The term “Related Documents” in this Note means this Note,
all loan agreements, credit agreements, reimbursement agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this Note or in connection with any of the Liabilities.
Liens. The Borrower shall not create, permit or exist any lien on any of its
property, real or personal, except: (1) existing liens; (2) liens to the Bank;
(3) liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities; (4) reservations,
exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other similar title exceptions or encumbrances
affecting real property; (5) liens in favor of banks on a pro rata basis; (6)
purchase money security interests; (7) liens in respect to judgments being
contested in good faith; and (8) notice filings by any creditor in respect of
any operating leases.
Bank’s Right of Setoff. The Borrower grants to the Bank a security interest in
the Accounts, and the Bank is authorized to setoff and apply, all Accounts,
Securities and Other Property, and Bank Debt against any and all Liabilities of
the Borrower. This right of setoff may be exercised at any time and from time to
time, and without prior notice to the Borrower. This security interest in the
Accounts and right of setoff may be enforced or exercised by the Bank regardless
of whether or not the Bank has made any demand under this paragraph or whether
the Liabilities are contingent, matured, or unmatured. Any delay, neglect or
conduct by the Bank in exercising its rights under this paragraph will not be a
waiver of the right to exercise this right of setoff or enforce this security
interest in the Accounts. The rights of the Bank under this paragraph are in
addition to other rights the Bank may have in the Related Documents or by law.
In this paragraph: (a) the term “Accounts” means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Accounts held jointly with
another, but excluding any IRA or Keogh Account, or any trust Account in which a
security interest would be prohibited by law); (b) the term “Securities and
Other Property” means any and all financial assets, securities entitlements,
securities accounts, investment property and other personal property of the
Borrower in the custody, possession or control of the Bank, JPMorgan Chase & Co.
and their respective subsidiaries and affiliates (other than property held by
the Bank in a fiduciary capacity); and (c) the term “Bank Debt” means all
indebtedness at any time owing by the Bank, to or for the credit or account of
the Borrower and any claim of the Borrower (whether individual, joint and
several or otherwise) against the Bank now or hereafter existing.
Representations by Borrower. Each Borrower represents and warrants that each of
the following is and will remain true and correct until the later of maturity or
the date on which all Liabilities evidenced by this Note are paid in full: (a)
the execution and delivery of this Note and the performance of the obligations
it imposes do not violate any material law, conflict with any material agreement
by which it is bound, or require the consent or approval of any governmental
authority or other third party; (b) this Note is a valid and binding agreement
of the Borrower, enforceable according to its terms; (c) all balance sheets,
profit and loss statements, other financial statements and applications for
credit furnished to the Bank in connection with the Liabilities are accurate and
fairly reflect the financial condition of the organizations and persons to which
they apply on their effective dates, including contingent liabilities of every
type, which financial condition has not materially and adversely changed since
those dates; and, if the Borrower is not a natural person (i) it is duly
organized, validly existing and in good standing under the laws of the state
where it is organized and in good standing in each state where it is doing
business; and (ii) the execution and delivery of this Note and the performance
of the obligations it imposes (A) are within its powers and have been duly
authorized by all necessary action of its governing body, and (B) do not
contravene the terms of its articles of incorporation or organization, its
by-laws, regulations or any partnership, operating or other agreement governing
its organization and affairs.
Events of Default/Acceleration. Subject to the section below entitled “Cure
Periods”, if any of the following events occurs this Note shall become due
immediately, without notice, at the Bank’s option:

1.   The Borrower, or any guarantor of any of the Liabilities (the “Guarantor”),
fails to pay when due any amount payable under this Note, under any of the
Liabilities, or under any agreement or instrument evidencing debt to any
creditor.   2.   The Borrower or any Guarantor (a) fails to observe or perform
or otherwise violates any other term, covenant, condition, or agreement of any
of the Related Documents; (b) makes any materially incorrect or misleading
representation, warranty, or certificate to the Bank; (c) makes any materially
incorrect or misleading representation in any financial statement or other
information delivered to the Bank; or (d) defaults under the terms of any
agreement or instrument relating to any debt for borrowed money (other than the
debt evidenced by this Note) and the effect of such default will allow the
creditor to declare the debt due before its maturity.   3.   In the event
(a) there is a default under the terms of any Related Document, (b) any guaranty
of the loan evidenced by this Note is terminated or becomes unenforceable in
whole or in part, (c) any Guarantor fails to promptly perform under its
guaranty, or (d)

4



--------------------------------------------------------------------------------



 



    the Borrower fails to comply with, or pay, or perform under any agreement,
now or hereafter in effect, between the Borrower and
JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors.   4.   A “reportable event” (as defined in the Employee Retirement
Income Security Act of 1974 as amended) occurs that would permit the Pension
Benefit Guaranty Corporation to terminate any employee benefit plan of the
Borrower or any Guarantor or any affiliate of the Borrower or any Guarantor.  
5.   The Borrower or any Guarantor becomes insolvent or unable to pay its debts
as they become due.   6.   The Borrower or any Guarantor (a) makes an assignment
for the benefit of creditors; (b) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its assets; or
(c) commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws of any jurisdiction.   7.   A custodian, receiver, or
trustee is appointed for the Borrower or any Guarantor or for a substantial part
of its assets.   8.   Proceedings are commenced against the Borrower or any
Guarantor under any bankruptcy, reorganization, liquidation, or similar laws of
any jurisdiction, and they remain undismissed for thirty (30) days after
commencement; or the Borrower or the Guarantor consents to the commencement of
those proceedings.   9.   Any judgment is entered against the Borrower or any
Guarantor, or any attachment, levy, or garnishment is issued against any
property of the Borrower or any Guarantor.   10.   The Borrower or any
Guarantor, without the Bank’s written consent (a) is dissolved, (b) merges or
consolidates with any third party, (c) leases, sells or otherwise conveys a
material part of its assets or business outside the ordinary course of its
business, (d) leases, purchases, or otherwise acquires a material part of the
assets of any other business entity, except in the ordinary course of its
business, or (e) agrees to do any of the foregoing (notwithstanding the
foregoing, any subsidiary may merge or consolidate with any other subsidiary, or
with the Borrower, so long as the Borrower is the survivor).   11.   Any
material adverse change occurs in the business, assets, affairs, prospects or
financial condition of the Borrower or any Guarantor or any subsidiary of the
Borrower.

Cure Periods. Except as expressly provided to the contrary in this Note or any
of the other Related Documents, the Bank shall not exercise its option to
accelerate the maturity of this Note upon the occurrence of a default unless the
default has not been fully cured (i) within five (5) days after the receipt of
written notice from the Bank, if the condition, event or occurrence giving rise
to such default can be cured by the payment of money, or (ii) within thirty (30)
days after the receipt of written notice from the Bank, if the condition, event
or occurrence giving rise to such default is of a nature that it can be cured
only by means other than the payment of money.
Provided, however, that the Borrower shall have no cure rights if the condition,
event or occurrence giving rise to the default: (a) is described in any of
clauses 3(b), (5), (6), (7), (8), (9), or (10) above or (b) constitutes a
material breach of any covenant in any of the Related Documents prohibiting the
sale or transfer of (i) any assets of any Borrower, Mortgagor, Pledgor, Debtor,
Assignor, Trustor or any similar pledging or borrowing party or (ii) any of the
Collateral; or (c) during the twelve (12) month period immediately preceding the
occurrence of the default, either (i) the same default has occurred or (ii)
three (3) or more other defaults of any nature have occurred. Notwithstanding
the existence of any cure period, the Bank shall have no obligation to extend
credit governed by this Note, whether by advance, disbursement of a loan or
otherwise after the occurrence of any default or event which with the giving of
notice or the passage of time or both could become a default or during any cure
period. The inclusion of any cure period in this Note shall have no bearing on
the due dates for payments under any of the Related Documents, whether for
purposes of calculating late payment charges or otherwise.
Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement. The Borrower is liable to the Bank for all reasonable costs
and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of this Note or the Related Documents and
the making, servicing and collection of this Note or the Related Documents and
any other amounts owed under this Note or the Related Documents, including
without limitation reasonable attorneys’ fees and court costs. These costs and
expenses include without limitation any costs or expenses incurred by the Bank
in any bankruptcy, reorganization, insolvency or other similar proceeding.
Waivers. Any party liable on this Note waives (a) to the extent permitted by
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended; (b) any right to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank’s acceptance of this Note, or
(ii) any credit that the Bank extends to the Borrower; (c) any right to require
the Bank to proceed against the Borrower, any other obligor or guarantor of the
Liabilities, or pursue any remedy in the Bank’s power to pursue; (d) any defense
based on any claim that any endorser or other parties’ obligations exceed or are
more burdensome than those of the Borrower; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Any party liable on this Note consents to
any extension or postponement of time of its payment without limit as to the
number or period, to the addition of any other party, and to the release or
discharge of, or suspension of any rights and remedies against, any person who
may be liable for the payment of this Note. The Bank may waive or delay
enforcing any of its rights without losing them. Any waiver

5



--------------------------------------------------------------------------------



 



affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of this Note is effective unless it is
in writing and signed by the party against whom it is being enforced.
Cooperation. The Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank’s collateral free and clear of all liens.
Rights of Subrogation. Any party liable on this Note waives and agrees not to
enforce any rights of subrogation, contribution or indemnification that it may
have against the Borrower, any person liable on the Liabilities until the
Borrower and such party liable on this Note have fully performed all their
obligations to the Bank, even if those obligations are not covered by this Note.
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Note,
and all or any part of the payment or transfer is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be
transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other entity, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a “Preferential
Payment”), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of this Note, or whether the Note has
been marked paid, released or canceled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made.
Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Ohio (without giving effect to its laws
of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Bank in
any state or federal court located in the State of Ohio, as the Bank in its sole
discretion may elect. By the execution and delivery of this Note, the Borrower
submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of Ohio is not a convenient forum or the proper
venue for any such suit, action or proceeding.
Miscellaneous. Each Borrower is liable jointly and severally for the obligations
represented by this Note, the term “Borrower” means any one or more of them, and
the receipt of value by any one of them constitutes the receipt of value by the
others. This Note binds the Borrower and its successors, and benefits the Bank,
its successors and assigns. Any reference to the Bank includes any holder of
this Note. Section headings are for convenience of reference only and do not
affect the interpretation of this Note. Any notices and demands under or related
to this document shall be in writing and delivered to the intended party at its
address stated herein, and if to the Bank, at its main office if no other
address of the Bank is specified herein, by one of the following means: (a) by
hand, (b) by a nationally recognized overnight courier service, or (c) by
certified mail, postage prepaid, with return receipt requested. Notice shall be
deemed given: (a) upon receipt if delivered by hand, (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service, or (c) on
the third Delivery Day after the notice is deposited in the mail. “Delivery Day”
means a day other than a Saturday, a Sunday, or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision. This Note and any Related
Documents embody the entire agreement between the Borrower and the Bank
regarding the terms of the loan evidenced by this Note and supercede all oral
statements and prior writings relating to that loan. If any provision of this
Note cannot be enforced, the remaining portions of this Note shall continue in
effect. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
this Note or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Bank.
Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower’s identity as may be requested by Bank at any
time to enable Bank to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record

6



--------------------------------------------------------------------------------



 



information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower’s driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower’s legal organizational documents or other
identifying documents.
WAIVER OF SPECIAL DAMAGES. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE OF THIS
NOTE) WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THEY MAY
HAVE TO CLAIM OR RECOVER FROM EACH OTHER IN ANY LEGAL ACTION OR PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.

                              Borrower:        
 
                    Address:   1105 North Market
Wilmington, DE 19899-8985   BEF Holding Co., Inc.                 By:   /s/ Tod
P. Sportnauer                      
 
          Tod P. Sportnauer   Vice President of
Finance, Assistant
Treasurer                      
 
          Printed Name   Title    
 
                            Date Signed:                October 2,
2007               


7